Title: Patrick Gibson to Thomas Jefferson, 20 April 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 20th April 1814—
          I have received your favor of the 12th Inst and am happy to find that I have acted conformably to your wishes in holding up your flour, the repeal of the restrictive system brought into market a few purchasers at 5$, which I refused under an impression that it would in a short time be followed by an Armistice—this opinion altho generally prevalent has not tended to raise the price, for the present I hold what I have on hand at 5½$ & should be glad to meet with a purchaser—I have sold your 4 hhds Tobacco to Mr Vibert at $8.90—and should have obtained a higher price had not 2 of the Hhds been rather soft—The Cask of powder shall be sent by the first of the two boats you mention, which comes down—
          With great respect I amYour obt ServtPatrick Gibson
        